Citation Nr: 0703500	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for epilepsy.

2.  Entitlement to an initial rating in excess of 10 percent 
for neurocardiogenic syncope.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus, with residuals of stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to May 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge in May 2006.  At this hearing the veteran 
raised the issue of service connection for depression as 
secondary to service-connected disabilities.  This claim is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased initial ratings for his epilepsy, 
neurocardiogenic syncope, lumbar spine, and bilateral pes 
planus disabilities.  He was provided a VA examination of 
these disabilities in February 2003.  He was again 
provided a VA examination of his epilepsy disability in 
September 2004.  On his April 2005 substantive appeal the 
veteran gave details of his current symptoms for each of his 
disabilities, indicating that they had increased in severity 
since the VA medical examinations.  Accordingly, VA 
examinations to determine the current nature and extent of 
the veteran's disabilities are indicated.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).  The Board 
further notes that the veteran's representative requested in 
a May 2006 statement in lieu of VA Form 646, and again at the 
May 2006 hearing, that the veteran be provided new VA medical 
examinations for his service-connected disabilities.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish effective dates if increased ratings are granted.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both disability ratings and an effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records 
from the VA Medical Center Oklahoma City 
dated from December 2004 to present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's lumbar spine in order to 
ascertain the current severity of such 
disability.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed without pain and the range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the lumbar spine 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  The veteran should be provided a VA 
examination of the feet to determine the 
current severity of his bilateral pes 
planus with residuals of stress 
fractures.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

5.  The veteran should be provided the 
appropriate VA examination to determine 
the current severity of the veteran's 
epilepsy and neurocardiogenic syncope 
disabilities.  The examiner should 
explicitly state which current symptoms 
the veteran has due to his epilepsy 
disability and which current symptoms the 
veteran has due to his neurocardiogenic 
syncope disability.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

6.  The RO should then review the claim 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examinations 
comply fully with the above instructions, 
and if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 

7.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, or if a 
timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



